Memorandum: On appeal from a judgment convicting him upon his plea of guilty of robbery in the third degree (Penal Law § 160.05), defendant contends that his plea was not voluntarily, knowingly, and intelligently entered because he did not recite one of the elements of that crime, i.e., that he threatened the witness. Defendant’s contention is actually a challenge to the factual sufficiency of the plea allocution, and thus that challenge is encompassed by the valid waiver of the right to appeal (see People v Peters, 59 AD3d 928, 928 [2009], lv denied 12 NY3d 820 [2009]; People v Branch, 49 AD3d 1206, 1206 [2008], lv denied 10 NY3d 932 [2008]; People v Wilson, 38 AD3d 1348, 1348 [2007], lv denied 9 NY3d 927 [2007]). Present — Smith, J.P., Peradotto, Lindley, Sconiers and Valentino, JJ.